Citation Nr: 0624482	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran had a video hearing in March 2005 
before the undersigned.  A transcript of this hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

In the present case, the Board determines that further 
evidentiary development is required before considering the 
merits of the claim.  

A review of the claims file indicates that the RO has not 
fully developed evidence, to include alternative sources, 
under the provisions of 38 C.F.R. § 3.304(f)(3) for an in- 
service personal assault.  See VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c) (February 20, 1996) (recently 
converted to M21-1 MR, IV.ii.1.D.14).  The Court of Appeals 
for Veterans Claims (Court) has held that the provisions in 
M21-1, Part III, 5.14(c), on which the provisions of 38 
C.F.R. § 3.304(f)(3) are based, that address PTSD claims 
based on personal assault are substantive rules which are the 
equivalent of VA regulations.  YR v. West, 11 Vet. App. 393, 
398-99 (1998); Patton v. West, 12 Vet. App. 272 (1999).  

The veteran has alleged that his in-service behavior changed 
after the incidence of sexual assault.  He should be 
requested to provide contemporaneous evidence that would 
verify this change in behavior/personality.  This could 
include lay statements from contemporaries (family/friends) 
that noticed this change.  Thereafter, a medical opinion 
should be obtained to determine whether the veteran 
currently-diagnosed PTSD is etiologically related to his 
claimed in-service stressor.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004) (the duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board cannot base 
its decisions on its own unsubstantiated medical opinion). 

Additionally, the veteran should also be provided a PTSD and 
sexual assault questionnaires, so as to provide detailed 
information regarding incidences in service, specifically 
sexual assault, the Cuban Missile Crisis, and Panama.  The RO 
should also obtain the veteran's service personnel records.

Finally, there is no VA examination of record.  Under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  

For these reasons, this case is remanded to the RO/AMC for 
the following actions: 

1. Under the duty to notify, ask the veteran 
to identify any VA or non-VA medical 
records, documenting treatment of PTSD.  If 
necessary, assist the veteran in obtaining 
any records he identifies or tell the 
veteran to submit any evidence in his 
possession that pertains to the claim. 

2. The veteran should be provided with a 
PTSD and sexual questionnaires to provide 
details about possible stressors which 
occurred during service, to include any 
possible sexual assault and incidences 
during the Cuban Missile Crisis and in 
Panama.

3.  Contact the veteran and request him to 
provide corroborating evidence of his 
alleged in-service stressor and change in 
personality/behavior after the reported 
sexual assault.  Inform him that detailed 
information is needed in order to verify 
this stressor, to include specific place, 
date, time, units involved, and if possible, 
people involved (to include name, rank, and 
units assigned to).

He should also be informed that this 
stressor can be verified through other 
evidence such as medical records, newspaper 
reports, law enforcement reports, evidence 
of behavior changes after the event, 
contemporaneous letters, statements from 
those involved or others aware of the 
events, diaries and/or journals, etc.

This notification letter should be in 
compliance with the provisions of 38 C.F.R. 
§ 3.304(f)(3) discussing development of 
evidence corroborating an in-service 
personal assault. Allow the veteran a 
reasonable time to respond. Any response or 
evidence submitted by the veteran must be 
incorporated into the claims file. 

4. The RO/AMC should obtain copies of the 
veteran's service personnel records. All 
responses and/or evidence should be 
incorporated into the claims file. 

5. After the above development has been 
completed and all evidence received 
associated with the claims file, if, and 
only if, any of the veteran's stressors are 
verified he should be afforded a VA 
psychiatric examination. The purpose of this 
examination is to determine the existence 
and etiology of the veteran's current PTSD.  
If the examiner determines that the veteran 
has a diagnosis of PTSD, the examiner should 
state if it is at least as likely as not 
that the current PTSD is related to the 
verified stressors?  

6. After the above has been completed, 
adjudicate the claim. If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


